DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hole…at the trailing end (as in claim 1) and the spring-loaded pin (as in claim 4), must be shown (and labeled) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, discloses “a plurality of sets of links formed into a loop, each set of links different in size to the next…”  However, it is unclear what forms the “sets” such that each set of links are different in size to the “next”. In the annotated figure 7 below, a first set of links is formed from the upper left links and includes 8 links, while the second set of links is formed from the upper right links and also includes 8 links. So, how is the first set of upper links different in size to the next (which is formed as the second set of upper links) when both sets are formed from the same number of links? Are the individual links within the first upper left set different in size from the individual links within the second upper right set? If so, the drawings should be clear to show such a feature. The same argument is also made with respect to a first lower left set of links and a first lower right set of links (see figure below). Again, how is the first lower set different in size to the next (which is formed as the second lower set of links)? Finally, if the sets of links are formed from the first upper and lower left links, while the second set is formed from the second upper and lower right links, than 
[AltContent: textbox (First set of upper left links)][AltContent: textbox (Second set of upper right links)]
[AltContent: textbox (First set of lower left links)][AltContent: textbox (Second set of lower right links)][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    203
    696
    media_image1.png
    Greyscale


Next, claim 1 also discloses that the links have, “a hole…at the trailing end…” However, it is unclear where the “hole” at the trailing end is shown in the drawings.  Figure 2b, shows a link (generally at 3) that has a trailing end (formed as the left end thereof) and includes a tongue (at 20) extending from the trailing end (see paragraph 29). The link, as seen in Figure 2b, does not include a hole at the trailing end because the tongue directly extends from the trailing end. Where is the hole at the trailing end of the link? Did the applicant mean to disclose that the hole is formed in the tongue? The drawings need to be amended in order to more clearly show the claimed features to prevent any confusion when determining the limitations of the claims. 
Claims 1 and 5, also recite the limitation "the next” in Line 5.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what “the next” is referring to. Is “the next” referring to a next set of links? How are these links formed with respect to the first set of links? What is the structure of the next set of links that make them different from the first set of links? Are they formed from a certain number of links? Do they occupy a different part of the device? 
Claim 1, also recites the limitation "the leading end" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, also recites the limitation "the trailing end" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, also recites the limitation "the medial-facing surface” in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, discloses a spring-loaded pin. However, the drawings fail to show a spring with respect to pin (4). How are the pins (4), as seen in Figures 2a, 7 or 9 spring-loaded? Where is the spring located? What is the pin “loaded” with? Is there a groove/track that receives the spring? If so, where is the support for such a limitation found in the specification? 
Claim 4, also recites the limitation "the last link” in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, discloses a similar limitation as in claim 1 that, “a plurality of sets of links formed into a loop, each set of links different in length and width size to the next…” However, as previously discussed above with respect to claim 1, it is different in length and width size to the “next”. In the annotated figure 7 above, a first set of links is formed from the upper left links and includes 8 links, while the second set of links is formed from the upper right links and also includes 8 links. So, how is the first set of upper links different in length and width size to the next (which is formed as the second set of upper links) when both sets are formed from the same number of links? Are the individual links within the first upper left set different in length and width size from the individual links within the second upper right set? If so, the drawings should be clear to show such a feature. The same argument is also made with respect to a first lower left set of links and a first lower right set of links (see annotated figure previously shown above). Again, how is the first lower set different in length and width size to the next (which is formed as the second lower set of links)? Finally, if the sets of links are formed from the first upper and lower left links, while the second set is formed from the second upper and lower right links, than how are these sets of links different in length and width size? In other words, if one set is formed from the upper/lower left half and the other set is formed from the upper/lower right half, than how could these be different in length and width size to one another? The drawings clearly show that these two halves are equal in length and width size because they have an equal number of links. 
Claim 5, also recites the limitation "the outer face” in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, also recites the limitation "the opposing link” in Lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, also recites the limitation "said concave edge” in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. (2011/0000342). 

In reference to claim 1, Lambert et al. disclose a box wrench (10) having a body comprising; at least one handle (12/14) and least one box head (i.e. the left and right end portions of 10, Figure 1) formed from two opposing sides each having an internal track (within 12 and 14 respectively), surrounding and encasing (Figure 2), a plurality of sets (see figure below) of links (18) formed into a loop (at end portions thereof), each set of links different in size to the next (see figure below) and comprising; three or more identical links (see figure below) with a hole (see figure below) and a groove (see figure below) at a leading end (right end in figure below), and a hole (see figure below) and a tongue (see figure below) at a trailing end (left end), said groove accommodating said tongue of an opposing link, and a set of pins (see figure below) each longer than the height of said links (because the upper part or tips of the pins are seen extending above the links in Figure 2) and fitting into the holes therein, and protruding into and moving within said guide tracks (Figures 1 and 3) so as to position a medial-facing surface (i.e. 
[AltContent: ][AltContent: ]
[AltContent: textbox (Second set of links)][AltContent: textbox (First set of links)]

[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    88
    729
    media_image2.png
    Greyscale


[AltContent: textbox (Pins)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Three identical links)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hole at leading end)][AltContent: connector][AltContent: arrow][AltContent: textbox (Tongue at trailing end)][AltContent: arrow][AltContent: textbox (Hole at trailing end)][AltContent: ]
    PNG
    media_image3.png
    254
    769
    media_image3.png
    Greyscale

[AltContent: textbox (Tongue of an opposing link)]
[AltContent: textbox (Groove at leading end)]

In reference to claim 2, Lambert et al. disclose a means (formed from drive[s] 16) for moving said plurality of sets of links within said body (paragraph 39). 



In reference to claim 5, Lambert et al. disclose a box wrench (10) having a body comprising; at least one handle (12/14) and least one box head (i.e. the left and right end portions of 10, Figure 1) formed from two opposing sides each having an internal track (within 12 and 14 respectively), surrounding and encasing (Figure 2), a plurality of sets (note; one set is formed as the outer links and the second set is formed as the inner links) of links (18) formed into a loop (at end portions thereof), each set of links different in length (see a length of first set extending form the left end to the fright end in the figure below) and width (because the first set is formed from the outer links and the second set is formed from the inner links thus also having a smaller width) size to the next (see figure below) and comprising; three or more identical links (see figure below) each having a convex leading edge including a hole (the hole receiving pin therein) and a concave trailing end (at least at portions thereof, see figure below), said concave end/edge accommodating said convex edge of the opposing link (see figure below) and one or more slot hole positioned on the outer face of each link and a set of pins (see figure below) each longer than the height of said links (because the upper part or tips of the pins are seen extending above the links in Figure 2) and fitting fixedly into said hole and floating within said slot hole and protruding and moving within said guide tracks so as to position a medial-facing surface(i.e. the inner middle portion of each link) of said of  
[AltContent: textbox (Second set of links formed by the inner links and this set has a length from extending from the left end to the right end)][AltContent: textbox (First set of links formed by the outer links and this set has a length from extending from the left end to the right end)]
[AltContent: textbox (Examples of a few of the inner links in the second set)][AltContent: textbox (Examples of a few of the outer links in the first set)]
[AltContent: ][AltContent: ]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Left end of first set)][AltContent: textbox (Right end of first set)][AltContent: textbox (Right end of second set)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    88
    729
    media_image2.png
    Greyscale

[AltContent: textbox (Left end of second set)]
[AltContent: textbox (Concave portion of the trailing edge formed as the inwardly curved portion)]
[AltContent: arrow][AltContent: textbox (One of the three identical links being formed from these two elements)]
[AltContent: textbox (A second of the three identical links )][AltContent: textbox (Slot hole )][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Convex edge of an opposing link)][AltContent: ][AltContent: arrow][AltContent: textbox (Hole at Convex leading edge for receiving the pin therein)][AltContent: textbox (Convex
leading edge)][AltContent: arrow]
    PNG
    media_image3.png
    254
    769
    media_image3.png
    Greyscale

[AltContent: textbox (Trailing end/edge)]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (2013/0032007) discloses a box end wrench having two sets (14 and 15) of links encased within handle (21) and are used for driving first and second working members (12 and 13, Figures 1-9). Merriman (2290197) discloses a wrench having two sets (left and right elements 19) of links, wherein the lower ends of the sets of links are biased by springs (20 and 23) thus providing a shock absorbing stop. Baker (5768957) discloses a ratchet wrench having a plurality of sets of links (upper and lower 6, Figure 1) and being provided with a handle (21) that a user may squeeze to pull the links thereby rotating ratchet wheel (2, Figures 1-9). Goetz (4656894) also discloses a similar wrench (10) having an arm (50) used for moving a drive chain (34) contained within a handle (12, Figures 1-8). Henriksen (4224844) discloses a wrench having a handle (34/35) that may be used for switching the driving direction of the wrench and which provides a biasing force (form spring 36) against the upper part of various sets of links (27)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723